Citation Nr: 1538095	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.    


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2010 (PTSD) and October 2011 (Ischemic Heart Disease) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran revoked representation by the Commonwealth of Puerto Rico Public Advocate for Veterans Affairs in a written statement dated in February 2012.  As such, the Board will recognize the Veteran as pro se.  See 38 C.F.R. § 14.631(f) (1) (2015) (stating that a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).

The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD due to the presence of other psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

In addition, the issue of entitlement to service connection for a heart disability is listed as an issue on appeal.  In this respect, the Veteran did not submit a VA Form 9 or a statement in lieu of a VA Form 9 to perfect the issue of entitlement to service connection for a heart disability.  However, as the issue has been treated as being on appeal, the Board takes jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In December 2014, the Board reopened the clam for service connection for a neuropsychiatric condition (PTSD) and remanded the appeal for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a statement received in January 2014, the Veteran requests service connection for cerebrovascular accident ("CVA"), hypertension, loss of voice due to CVA, and loss of use of legs and arms.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It is necessary to remand the claims to comply with the December 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the AOJ indicated electronic review of all VA medical treatment records from the San Juan, Puerto Rico, VA Medical Center ("VAMC") had been conducted.  Upon remand, the VA medical treatment records prior to October 2011 were not uploaded electronically.  In particular, the recent VAMC treatment records were described in the April 2015 VA examination, but have not been associated with the claims file.  As a result, the Board is unable to review any of the VA medical treatment records.  VA treatment records, even if not in the claims folder, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must be remanded to ensure that the VA medical treatment records are available for electronic review or printed and associated with the claims folder.  

In December 2014, the Board remanded the issue of entitlement to service connection for a heart disability, to include as due to exposure to herbicides, to afford the Veteran with a VA examination to determine the nature and etiology of the claimed heart disability.  In April 2015, the Veteran underwent a VA examination.  The VA examiner concluded the Veteran did not have or had never been diagnosed with a heart condition.  The VA examination report is devoid of diagnostic testing results or rationale from the VA examiner.  The Board finds that the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that the appeal must again be remanded for a VA examination, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA medical treatment records from the San Juan, Puerto Rico, VAMC dated since October 2011, to specifically include those described at the April 2015 VA examination.  Ensure that all records are uploaded to the electronic record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability present.  The examination report must contain actual findings.  Following an examination of the Veteran and review of the claims folder, the examiner must respond to the following:  

a.  Does the Veteran have ischemic heart disease?  

Provide a rationale for any opinion reached.  

3.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




